Title: April 4th. 1767.
From: Adams, John
To: 


       Suits generally Spring from Passion. Jones vs. Bigelow, Cotton and Nye arose from Ambition. Jones and Bigelow were Competitors for Elections in the Town of Weston, Cotton and Nye were Rivals at Sandwich. Such Rivals have no Friendship for each other. From such Rivalries originate Contentions, Quarrells and Suits. Actions of Defamation are the usual Fruits of such Competitions. What affection can there be between two Rival Candidates for the Confidence of a Town. The famous Action of slander at Worcester between Hopkins and Ward, of Rhode Island, Sprouted from the same Stock. There the Aim was at the Confidence of the Colony.
       Poor Nye of Sandwich, seems dejected. I should suspect by his Concern that Cotton gained Ground vs. him. He seems to be hipp’d. It fretts and worries and mortifies him. He cant sleep a Nights. His Health is infirm.
       Cotton is insane, wild. His Proposal of giving his House and Farm at Sandwich to the Province, is a Proof of Insanity. He has Relations that are poor. Jno. Cotton is now poor enough. He has a Brother Josiah Cotton the Minister whom he procured to be removed to Woburn, and thereby to be ruin’d, who is very poor, maintained by Charity. Roland was Josiahs ruin; yet he did not choose to give his Estate to Josiah. Besides his Behaviour at Boston upon that occasion, was wild. His sitting down at the Council Table with his Hat on and Calling for his Deed and a Justice to acknowledge it, when the Council was sitting.
       Cottons Method of getting Papers Signed by Members, in order to demolish poor Nye is new. The Certificate from Murray and Foster if genuine is a mean, scandalous Thing. It was mean in Murray and Foster to sign that Paper. For one Representative to give a Constituent a Weapon to demolish another Rep., is ungentlemanlike.
      